DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a portable ….with the excitation light” in lines 10-11.  This is confusing.  As per applicant specification, the auxiliary unit is a separate unit form the excitation light source of line 4.  The excitation light source is claimed to be generated from that in lines 5-6. It is not understood how this excitation light can be generated by the different auxiliary unit.  Examiner suggests clarifying that this refers to auxiliary /second excitation light.  
Claims 2-4 encompass this limitation and are rejected for same reasons

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 rejected under 35 U.S.C. 103 as being unpatentable over Ince [US 20060241364 A1] in view of Yang [US 20080038204 A1].
As per claim 1, Ince teaches an imaging apparatus (Ince Fig 1) comprising:
an illumination/imaging unit (Ince Fig 1 items 12, 14, 20), the illumination/imaging unit including
an excitation light source (Ince Fig 1 item 20) for irradiating the subject with excitation light adapted for exciting a fluorescent dye administered into a subject (Ince ¶0024 “CO2 sensitive fluorescence quenching dyes. The light guide can then be used to excite the dye with a pulse of light”), and
a camera for imaging fluorescence emitted from the fluorescent dye that is irradiated with the excitation light to acquire a fluorescence image (Ince Fig 1 item 34, ¶0101); and
an auxiliary excitation light source unit  (Ince Fig 1 item 22) for irradiating the subject with the excitation light adapted for exciting the fluorescent dye administered into the subject (Ince ¶0095  “external light … configured to illuminate the examination substrate 16. …In another embodiment, an ancillary illuminator 22 may be used to illuminate the examination substrate 16”) from a position adjacent to the subject (Ince ¶0011 “The illuminating light source is typically placed on or near contact with the tissue”).
The only difference is that Ince does not expressly teach that the auxiliary excitation light source unit is a portable unit. 
Yang, also in the in the field of fluorescence imaging, teaches a portable excitation light source unit (Yang ¶0015 “using a portable excitation light source (such as a flashlight)”)
Yang teaches excitation lights that are easily portable and interchangeable, for providing separate aiming if desired (¶0027).  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ince by integrating portable unit, in place of the ancillary unit 22.  This provides for separate aiming at target sites, if desired (Yang ¶0027).  
As per claim 4, Ince in view of Yang teaches claim 1 as discussed above.  Ince in view of Yang does not expressly teach wherein the illumination/imaging unit is supported by a support member.  However, Yang ¶0030 discloses one or more supports for mounting components and for use in a stationary mode.  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ince in view of Yang by integrating these supports for imaging illumination equipment.  The motivation to use this mode is would be when multiple observations are to be made or multiple subjects used (Yang ¶0030). 

Claims 2-3 rejected under 35 U.S.C. 103 as being unpatentable over Ince in view of Yang as applied to claim 1 above, and further in view of Hauck [US 20070183152 A1].
As per claims 2-3, Ince in view of Yang teaches claim 1 as discussed above.  Ince in view of Yang further teaches wherein the auxiliary excitation light source unit comprises a light source, wherein the light source is an LED (Yang ¶0015, ¶0025).
Ince in view of Yang does not expressly teach a battery adapted for lighting the light source, the battery is connected to the LED via a constant current circuit.
Hauck teaches a battery adapted for lighting the light source, the battery is connected to the LED via a constant current circuit (Hauck  ¶0044 “sixteen constant-current sinks each of which may be designed to provide a constant current drive signal to an LED such as LED 62”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the system of Ince in view of Yang by integrating electronic circuitry as in Hauck.  The motivation would be to provide an efficient method for driving LEDS, wherein the LED brightness may be relatively independent of the voltage supplied by battery, a consideration in flashlight applications (Hauck ¶0044).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Oommen Jacob/Primary Examiner, Art Unit 3793